STATE OF MICHIGAN

                                   SUPREME COURT



144845

FRANK J. LAWRENCE,
    Plaintiff-Appellant
                                                         SC: 144845
v                                                        COA: 300478
                                                         Oakland CC: 2008-095176-CZ
CITY OF TROY,
      Defendant-Appellee.
______________________________


    STATEMENT BY ZAHRA, J., DENYING MOTION FOR DISQUALIFICATION

                                      April 13, 2012

        ZAHRA, J. In this Freedom of Information Act case, plaintiff has moved for my
disqualification. I previously recused myself from plaintiff’s original action pursuant to
MCR 7.304, in which plaintiff asked this Court to implement superintending control
power over the Board of Law Examiners 2010 decision denying plaintiff’s application for
admission to the State Bar of Michigan. The basis of my recusal was that I was a
member of the Board of Law Examiners and participated in the decision making process
that was the subject of plaintiff’s superintending control complaint. Plaintiff now seeks
my recusal alleging that the instant action was cited in plaintiff’s action seeking
superintending control. That plaintiff elected to make mention of his FOIA action in his
complaint for superintending control does not form a basis for my recusal in this action.
Plaintiff also implies that as a member of the Board, I directed the State Bar to investigate
plaintiff’s motives for filing the instant FOIA action. This is not true. The Board did
indeed refer plaintiff to the State Bar for further character and fitness investigation, but
nothing in the request for investigation directed the State Bar to investigate plaintiff’s
FOIA action. Further, the Board of Law Examiners May 4, 2010 opinion states the bases
of the Board’s decision to deny plaintiff’s application for admission to the bar. There is
no mention of plaintiff’s FOIA case in that opinion. That plaintiff was apparently
involved in this litigation during the time his application for admission was pending was
not an issue before the Board and had no bearing on the Board’s decision, which speaks
for itself. In sum, plaintiff has failed to substantiate any basis for my recusal. Because I
have no actual bias for or against plaintiff and there is no appearance of impropriety, nor
do any other grounds exist for my disqualification, I deny plaintiff’s motion.




                                             2